PER CURIAM.
Sam Williams, defendant below, appeals his conviction and sentence for attempted second degree murder. Upon the State’s confession of error, the restitution order is reversed on the ground that the defendant did not have notice and an opportunity to be heard with respect thereto. This ruling is without prejudice to entry of a restitution order upon notice and an opportunity to be heard.1
*346We have carefully considered the other points raised by defendant2 and conclude that no reversible error has been shown.
Affirmed in part, reversed in part, and remanded.

. While defendant also asserts error with respect to entry of a cost order, the judgment in *346the present record does not award costs. That issue is, at present, moot.


. On the merits of the conviction and sentence, this was a proceeding under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), in which the Public Defender submitted a memorandum and defendant also submitted a brief.